Citation Nr: 0521902	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from December 1956 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The October 2000 RO rating decision 
denied claims of service connection for bilateral hearing 
loss and tinnitus, and denied a claim for an increased 
(compensable) evaluation for service-connected functional 
gastrointestinal disorder.  

In a June 2002 rating decision, the RO assigned an increased 
30 percent evaluation for the veteran's service-connected 
GERD (formerly characterized as functional gastrointestinal 
disorder), and the appeal continued.  

A November 2004 RO decision granted claims of service 
connection for scars, index finger of the left hand, and a 
scar of the left chest.  These matters are not before the 
Board.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in February 2005 (Travel Board hearing).  A 
transcript of this hearing is on file.  

In April 2005, additional evidence was received at the Board 
along with the appellant's signed waiver of initial 
consideration by the office of original jurisdiction.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

The veteran's gastroesophageal reflux disease is manifested 
by: complaints of almost daily indigestion and heart burn; 
objective evidence of mild epigastric tenderness, very mild 
esophageal irritation, and a coincidental duodenal 
diverticulum on examination; no demonstrable esophageal 
abnormality, hernia, or evidence of GERD on most recent upper 
gastrointestinal series (UGI) testing; no material weight 
loss, demonstrated hematemesis, or melena with anemia; 
overall symptoms productive of no more than considerable 
impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected gastroesophageal reflux disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§4.3, 4.7, 4.14 and 4.114, Diagnostic Code 7346 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim adjudicated on appeal, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this claim; the evidence that would 
be necessary to substantiate the claim so adjudicated; and 
whether this claim has been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The claim was received in June 1999.  In compliance with 
Quartuccio and Pelegrini, the RO advised the veteran by 
letters issued in July 1999, April 2003 and April 2004 of 
what evidence would substantiate the claim and of the 
specific allocation of responsibility for obtaining such 
evidence.  Although only the RO's July 1999 advisement to the 
veteran was provided to him prior to the RO's initial 
adjudication of the claim in October 2000, the April 2003 and 
April 2004 VCAA notices were issued prior to the 
readjudication of the claim in a November 2004 supplemental 
statement of the case.  Accordingly, this claim adjudicated 
herein is in compliance with Pelegrini.  

The record also indicates that the veteran was provided with 
a copy of the October 2000 and June 2002 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claim adjudicated on 
the merits herein.  The general advisement was reiterated in 
the statement of the case (SOC) dated in March 2002 and the 
supplemental statements of the case dated in June 2002 and 
November 2004.  Furthermore, at the veteran's Travel Board 
hearing in February 2005, the undersigned Acting Veterans' 
Law Judge advised the veteran of his need to submit or 
identify medical evidence that his GERD meets the criteria 
for an evaluation in excess of 30 percent, with specific 
notice of the sort of symptoms-if demonstrated by medical 
evidence, which would warrant a 60 percent evaluation.  The 
evidence received in April 2005 is not pertinent to GERD or 
any other gastrointestinal disorder.  

As to this claim adjudicated on appeal, VA has obtained all 
identified records noted by the veteran throughout the 
pendency of this matter, since the inception of the claims.  
38 U.S.C.A.§ 5103A (a),(b) and (c).  In particular, the 
veteran has not responded to the VCAA notice by identifying 
any records which have not already been obtained.  


Disability Rating Claims

The veteran contends that his service-connected GERD is more 
severe than is contemplated by the currently assigned 30 
percent rating.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the GERD claim and it will be denied.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.  Ratings under Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

The veteran's GERD is currently rated by analogy to hiatal 
hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under 
Diagnostic Code 7346, hiatal hernia may be rated as 60 
percent disabling with symptoms of pain, vomiting, material 
weight loss and hematemesis, or melena with moderate anemia, 
or other symptom combinations production of severe impairment 
of health.  Where the disability is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is warranted.  With 2 or more of 
the symptoms for the 30 percent evaluation of less severity, 
a 10 percent rating is warranted.  38 C.F.R. § 4.114, Code 
7346.  

The evidence of record, including the findings on most recent 
January 2004 VA gastrointestinal examination does not 
approximate findings indicating that the veteran's GERD 
includes any material weight loss and hematemesis, melena 
with moderate anemia, or results in overall severe impairment 
of health so as to warrant a 60 percent evaluation under 
Diagnostic Code 7346.  

On VA UGI testing and physical examination in January 2004, 
findings showed no demonstrable esophageal abnormality, no 
hiatal hernia, and no gastroesophageal reflux.  The stomach 
was normal in configuration, contraction, and rugal pattern, 
and the antrum, pylorus and duodenal bulb showed no evidence 
of peptic ulcer disease.  The examiner noted an incidental 
duodenal diverticulum, but this was assessed as not be 
causing the veteran's reported symptoms.  

VA treatment records dated from February 2004 to February 
2005 show regular treatment for continued complaints of 
stomach upset and occasional regurgitation, with notation of 
a long history of GERD.  

The above objective clinical findings, including on recent VA 
examination, fail to approximate those indicating that the 
veteran's demonstrated GERD symptoms have increased in 
severity or warrant more than a 30 percent evaluation.  That 
is, the 30 percent evaluation under Diagnostic Code 7346 
contemplates considerable impairment of health, and the 
competent medical evidence of record does not show overall 
impairment of health greater than that which is considerable.  

Even with consideration of the veteran's February 2005 Travel 
Board complaints of vomiting and blood in his stool, the 
veteran denied any anemia or weight loss, as confirmed by the 
medical evidence of record.  He also admitted to some 
coronary artery blockage, the symptoms of which are not for 
consideration on appeal.  While vomiting and occasional blood 
in the stool are not objectively shown, even assuming the 
veteran's complaints of such symptoms as accurate, these 
symptoms alone would not warrant an evaluation in excess of 
30 percent under Diagnostic Code 7446 without indication of 
severe impairment of health.  

The veteran continues to report complaints of abdominal pain 
with vomiting or regurgitation, and tenderness of the abdomen 
has been noted when he has been treated by the VA for his 
service-connected disability.  The fact remains, however, 
that the evidence supporting the veteran's claim for a higher 
rating consists largely of his statements concerning the 
severity of his disability.  In contrast, the medical 
findings on examination are of greater probative value and 
contradict his allegations concerning his claim for a higher 
rating.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (The Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

The Board concludes that the competent evidence demonstrates 
that the veteran's GERD is not productive of more than 
considerable impairment of health.  In finding so, the Board 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 30 percent for GERD.  





ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected gastroesophageal reflux disease is denied.  


REMAND

The veteran retired in October 1975 with nearly 19 years of 
active duty in the U.S. Navy as a boiler room technician.  He 
was awarded or authorized a Combat Action Ribbon and a 
Vietnam Service Medal.  He asserts that he was exposed to 
acoustic trauma during his many years as a navy boiler 
technician.  Having examined the evidence of record, the 
Board remands the claims of service connection for bilateral 
hearing loss and tinnitus for further necessary development.  

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
The resolution of this issue must be considered on the basis 
of the places, types and circumstances of a veteran's service 
as shown by service records, the official history of each 
organization in which the claimant served, his or her medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. § 
3.303(a) (2004).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); see Pond v. West, 12 Vet. App. 341 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  The evidence of record 
is presently insufficient to render an informed decision as 
to each of the three requisite factors in regards to 
bilateral hearing loss and tinnitus.  

As to the second of the Cuevas prongs of service connection, 
although the veteran has reported that he sustained acoustic 
trauma, (i.e., relevant to the requirement of an in-service 
injury) the record does not reflect the degree of such noise 
exposure.  Although an October 2004 VA audiologic examination 
answered the first prong of the Cuevas analysis, and included 
a medical opinion as to the third prong, the medical opinion 
is not compliant with VA laws and regulations.  The VA 
audiologist was of the opinion that the veteran's separation 
audiogram of October 1975 was "normal" for VA rating 
purposes, and that, therefore, the veteran's current hearing 
loss is not likely to be due to any noise exposure in 
service.  The opinion is unacceptable under VA decisional law 
regarding the definition of sensorineural hearing loss for VA 
purposes.  

A showing of hearing loss disability in service is not 
dispositive in a claim for service connection; rather, 
service connection for a hearing loss may be granted if a 
veteran has a current hearing loss disability, as defined by 
38 C.F.R. § 3.385, and there is a medically sound basis for 
attributing the current hearing loss to such service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157-8 (1993), where it was 
held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at the time of 
separation from service.  Similarly, as to a claim of service 
connection for tinnitus, a showing of tinnitus in service is 
not dispositive of a later claim of service connection.  

The Hensley Court additionally held that some degree of 
hearing loss is present when the auditory threshold at any of 
the frequencies is greater than 20 decibels.  See Hensley, 5 
Vet. App. at 157-8.  A review of the veteran's service 
medical records at discharge show pure tone air conduction 
thresholds of 30 and 20 at 3000 and 4000 Hz respectively for 
the left ear upon separation from service.  This may 
represent a notable decrease in left ear hearing acuity from 
any prior testing.  Additionally, the circumstances of the 
veteran's military service-an approximate 19 year history as 
a boiler technician, must be given due consideration.  
38 C.F.R. § 3.303(a).  

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439 
(1995).  In his June 30, 1999 claims of service connection 
for bilateral hearing loss and tinnitus, the veteran also 
asserted that these disorders may be secondary to his 
service-connected left ear otitis media.  The secondary 
service connection aspects of the claims of service 
connection for bilateral hearing loss and for tinnitus have 
not been developed for adjudication at the RO.  VCAA notice 
as to secondary service connection for bilateral hearing loss 
and tinnitus must be provided.  

Given this background, a VA audiologic examination is 
required to include medical opinions regarding both bilateral 
hearing loss and tinnitus which accounts for the ruling of 
Hensley, and a medical opinion which gives due consideration 
to the definition of hearing loss for VA purposes under the 
Hensley case.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows: 

1.  The RO should send the veteran a VCAA 
notice letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and 
regards the concept of secondary service 
connection with reference to 38 C.F.R. 
§ 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should 
specifically advise the veteran what 
evidence is needed to submit or identify 
supporting evidence as to the secondary 
aspect of his claims of service 
connection for bilateral hearing loss and 
tinnitus, with notice of what evidence, 
if any, VA will request on his behalf, 
and what evidence he is expected to 
provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claims of 
service connection for bilateral hearing 
loss and tinnitus, to include as 
secondary to service-connected left ear 
otitis media, and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The veteran should be scheduled for a 
VA audiologic examination to determine 
the existence of any right or left ear 
hearing loss and/or tinnitus, as defined 
by 38 C.F.R. § 3.385 and the Hensley 
decision.  All indicated tests and 
studies should be performed, and entire 
the claims folder must be made available 
to the examiner.  Definitive findings and 
diagnoses should be entered, to include 
pure tone audiometric thresholds, in 
decibels, for each of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 hertz, 
as well as speech audiometry using the 
Maryland CNC testing (reported in 
percentages) for each ear.  The examiner 
is specifically requested to provide an 
opinion as to the following:

a) Does the veteran have high-
frequency sensorineural hearing 
loss, or any other hearing loss, as 
defined by VA, and/or tinnitus, and 
if so, is any such disability 
related to the veteran's period of 
active service, to include whether 
or not any tinnitus is due to 
service or to service-connected 
otitis media, left ear, with due 
consideration for his probable 
exposure to acoustic trauma during 
his approximate 19 years as a navy 
boiler room technician?  

b) With specific reference to the 
results of inservice audiogram 
testing of October 1975 (separation 
from active service), the examiner 
is asked to determine whether the 
veteran had any right or left ear 
hearing loss at separation from 
service, as defined by 38 C.F.R. § 
3.385 and the Hensley decision, and 
whether any current hearing loss 
and/or tinnitus is at least as 
likely as not the result of his 
prior military service, the 
conditions of the veteran's 19 years 
in a navy boiler room, or the 
secondary result of service-
connected disability, to include 
left ear otitis media.  

A rationale for all conclusions 
reached should be provided, with 
reference to the veteran's 
documented clinical history.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, to include a review of the 
requested examination report and required 
medical and nexus opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, to implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss and tinnitus, to include as 
secondary to service-connected left ear 
otitis media, with reference to 38 C.F.R. 
§ 3.385 and the Hensley decision, as well 
as 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC), with reference to 
38 C.F.R. § 3.385 and the Hensley decision, as well as 
38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and 
the veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant has the responsibility to present and 
support the claim.  38 U.S.C. §  5107(a). 

The veteran is therefore advised that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim.  The consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


